Status of the Claims
	Claims 1-15 and 17-21 are allowed.
	Claim 16 is cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth L. Threlkeld on 06/11/2021.

The application has been amended as follows: 

Please amend only claims 8 and 11 as follows. Claims 1-7, 9-10, 12-15, and 17-21 should remain as previously presented in the amendment filed 05/19/2021.

8. (Currently Amended) The computer-implemented method of claim 1, wherein the server device causes the phrase to be generated based on data associated with [[an]]the account of the user.


11. (Currently Amended) The system of claim 9, wherein the server device causes the phrase to be generated based on data associated with [[an]]the account of [[a]]the user.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“and causing, in response to the selection of the selectable element and based on selecting the second computing device, the automated assistant to: initialize at the automated assistant interface of the second computing device, provide the output, transition the automated assistant into a state in which the automated assistant monitors, at the automated assistant interface of the second computing device, for one or more additional spoken utterances of the user that are responsive to the output provided at the automated assistant interface of the second computing device, and provide one or more additional selectable elements at the automated assistant interface of the second computing device, the one or more additional selectable elements being selectable by the user to respond to the output provided at the automated assistant interface of the second computing device.”

Regarding Claim 9, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“and causing, in response to the selection of the selectable element and based on selecting the second computing device, the automated assistant to: initialize at the automated assistant interface of the second computing device, provide the output, transition the automated assistant into a state in which the automated assistant monitors, at the automated assistant interface of the second computing device, for one or more additional spoken utterances of the user that are responsive to the output provided at the automated assistant interface of the second computing device, and provide one or more additional selectable elements at the ”

Regarding Claim 17, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“and causing, in response to the selection of the selectable element and based on selecting the second computing device, the automated assistant to: initialize at the automated assistant interface of the second computing device, provide the output, transition the automated assistant into a state in which the automated assistant monitors, at the automated assistant interface of the second computing device, for one or more additional spoken utterances of the user that are responsive to the output provided at the automated assistant interface of the second computing device, and provide one or more additional selectable elements at the automated assistant interface of the second computing device, the one or more additional selectable elements being selectable by the user to respond to the output provided at the automated assistant interface of the second computing device.”

These limitations, in specific combination as recited in claims 1, 9, and 17, define the patentability of these claims. Dependent claims 2-8, 10-15, and 18-21 are allowed for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173